PER CURIAM:
*80This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks payment of the sum of $275.00 for medical services rendered to an inmate of the Anthony Correctional Center at Neola, West Virginia. Respondent, in its Answer, admits the validity of the claim, but states that there were insufficient funds left in its appropriation for the fiscal year in question from which the claim could have been paid.
While the Court believes that this is a claim which, in equity and good conscience should be paid, the Court further believes that an award cannot be made based on the decision in Airkem Sales and Service, et al. vs. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.